DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 5, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 5, Applicant recites “the phase difference generated between every two of the channels…” [emphasis added]. However, such a limitation creates confusion as no “phase” difference has been previously established therefore use of the definite article “the” is improper and presupposes an inherent “phase difference”. Furthermore, use of “the channels” is also likely to create confusion inasmuch as “a first inner channel”, “a second inner channel”, and “a plurality of 
	It is suggested that Applicant amend the claim to recite “the piezoelectric patch comprises a least one pair of channels disposed in a radial direction of the catheter, wherein a phase difference between each pair of channels of the piezoelectric patch is used for generating a radial vortex by the ultrasonic transducer”.
	Regarding Claims 1 and 5, Applicant recites the limitation “and when the piezoelectric patch comprises the plurality of channels” [emphasis added]. Here, the “when” conditional creates confusion. “When” is understood to be a conditional conjunction which links together two clauses to provide a conditional relationship. Here the “when” conditional would appear to be readable as “In the instances where the piezoelectric patch comprises a plurality of channels, then the phase difference generated between every two of the channels is used for generating a radial vortex…” As such, the “when” conditional implies that there are instances wherein the claimed piezoelectric patch DOES NOT comprise a plurality of channels. However, Claim 1 separately recites “the piezoelectric patch comprises a plurality of channels”. It is 
	Regarding Claims 1 and 5, Examiner submits that in the instant case amendments to Claim 1 and 5 pertaining to the “second inner channel” fail to resolve the confusion as to how the term “channel” is being used. Based on the specification it is unclear whether the “second inner channel” is a “channel” used for electrical signals (like the plurality of channels of the piezoelectric patch) or is a fluid channel (like the first inner channel). In fact deletion of the term “for driving the vortex” creates further confusion as it further broadens the scope of this channel such that it could – logically – be an aspiration channel which has nothing to do with “driving the vortex”. It is presumed that the “vortex driving” “channel” is in reference to a signal transmission means which allows signals to be propagated from a signal generator to the piezoelectric patch for controlling operation of the patch – however clarification is needed. Applicant’s instant remarks/arguments merely make reference to the amendments without explaining them or explaining exactly how they provide additional clarity to how the term “channel” is used in association with the “second inner channel” which is used for “driving the vortex”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,210,393 (“Brisken”) in view of U.S. Patent No. 5,957,882 (“Nita”) and U.S. Publication No. 2018/0071505 (“Lo”).
Regarding Claim 1, Brisken discloses a catheter thrombolytic system (10) comprising:
	An ultrasonic transducer (RE: “a conventional signal generator and power amplifier” – Col. 9, Ln. 46-50 – such a structure being consistent with the manner in which applicant uses the term “ultrasonic transducer” to reference the signal generator 150 and not the piezoelectric element(s) 100); and
	A radial (see Fig. 6C) probe (18, 20) for transmitting an acoustic (RE: ultrasonic) field (see generally Fig. 6C), as well as a catheter (12), wherein the catheter is connected to the ultrasonic transducer (via electrical connector – see generally 104) and is provided with a first inner channel (RE: lumen – see generally 28) and a second 
	Brisken discloses the invention substantially as claimed except that the “first inner channel” is “used for delivering drugs”. Specifically, while Brisken does recite that system can be used in association with “anti-thrombotic drugs” such that “the medium surrounding the interface surface will include drugs… which are intended to be intramurally delivered to the blood vessel wall” – Brisken fails to explicitly contemplate using the interior catheter lumen to deliver these drugs. Brisken is implicit to such utility reciting “[t]he kit may include a variety of other components, such as drugs or other agents to be delivered by the catheter to enhance the therapy” (Col. 10, Ln. 55-65). In the instant case it is believed that the lumen (28) while only explicitly identified as a “guidewire lumen” is in fact suited toward drug delivery.
	However, should Examiner’s arguments not be found persuasive the following is presented. For example, Nita discloses a related catheter (10) which is also used to provide ultrasonic acoustic energy to the vasculature for thrombolytic purposes (Abstract) – wherein the catheter includes a first inner lumen (26) which is useful for both introduction of a guidewire (50) as well as infusing a fluid agent (see at 32a, 34a – see Clm. 1 – Fig. 3). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the first inner channel of the invention of Brisken as a lumen suited for fluid delivery, as disclosed by Nita, in order to allow the 
	Brisken discloses the invention substantially as claimed except that the piezoelectric is a “piezoelectric patch” provided with a plurality of channels, out of phase, in order to generate and transmit a vortex acoustic field. However, Lo discloses related ultrasonic piezos (1042) which are known to be useful for “manipulating drug delivery carries” to induce intramural delivery of a drug (300, 320) into the vascular wall (400) – wherein the piezo is configured for transmitting a vortex acoustic field (Abstract),  the piezo comprising a piezoelectric patch (104, 1042 – see Fig. 2B) which comprises four channels, wherein the phase difference between associate pairs of channels (see 0, Pi/2, Pi, 3Pi/2) is used for generating a radial vortex (Abstract) – the “vortex” being understood to generate improved flow dynamics within the fluid media of the vasculature (Par. 33) thereby improving intermural drug delivery.
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embody the piezoelectrics of the invention of Brisken as multi-channel, piezoelectric patches utilizing out of phase channels, as disclosed by Lo, thereby creating radial flow vortexes between the catheter and the vascular wall resulting in improved agitated flow and cavitation bubble formation to improve drug propagation and uptake into the vasculature.
	Regarding Claim 3, Brisken, as modified (see Lo), discloses the piezoelectric patch comprises at least four array elements (see Lo – Fig. 2B).
Regarding Claim 4, Brisken, as modified (see Lo), discloses the curvature radius of the piezoelectric patch ranges from 10mm to 100mm (Par. 27 - Lo) a range wholly encompassed within the claimed range.
Regarding Claim 5, Brisken discloses a catheter thrombolytic system (10) comprising:
	An ultrasonic transducer (RE: “a conventional signal generator and power amplifier” – Col. 9, Ln. 46-50 – such a structure being consistent with the manner in which applicant uses the term “ultrasonic transducer” to reference the signal generator 150 and not the piezoelectric element(s) 100); and
	A radial (see Fig. 6C) probe (18, 20) for transmitting an acoustic (RE: ultrasonic) field (see generally Fig. 6C), as well as a catheter (12), wherein the catheter is connected to the ultrasonic transducer (via electrical connector – see generally 104) and is provided with a first inner channel (RE: lumen – see generally 28) and a second inner channel (RE: electrical wires 30, 36 – see Col. 9, Ln. 46-50), the second inner channel being disposed near the first inner channel (i.e. both channels run longitudinally within the catheter body from the proximal end region to the distal end region), the radial probe for transmitting the acoustic field is provided with a piezoelectric (20).
	Brisken discloses the invention substantially as claimed except that the “first inner channel” is “used for delivering drugs”. Specifically, while Brisken does recite that system can be used in association with “anti-thrombotic drugs” such that “the medium surrounding the interface surface will include drugs… which are intended to be 
	However, should Examiner’s arguments not be found persuasive the following is presented. For example, Nita discloses a related catheter (10) which is also used to provide ultrasonic acoustic energy to the vasculature for thrombolytic purposes (Abstract) – wherein the catheter includes a first inner lumen (26) which is useful for both introduction of a guidewire (50) as well as infusing a fluid agent (see at 32a, 34a – see Clm. 1 – Fig. 3). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the first inner channel of the invention of Brisken as a lumen suited for fluid delivery, as disclosed by Nita, in order to allow the catheter itself to delivery fluid medicaments to be intramurally delivered in association with the ultrasonic energy application.
	Brisken discloses the invention substantially as claimed except that the piezoelectric is a “piezoelectric patch” provided with a plurality of channels, out of phase, in order to generate and transmit a vortex acoustic field. However, Lo discloses related ultrasonic piezos (1042) which are known to be useful for “manipulating drug delivery carries” to induce intramural delivery of a drug (300, 320) into the vascular wall (400) – wherein the piezo is configured for transmitting a vortex acoustic field (Abstract),  
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embody the piezoelectrics of the invention of Brisken as multi-channel, piezoelectric patches utilizing out of phase channels, as disclosed by Lo, thereby creating radial flow vortexes between the catheter and the vascular wall resulting in improved agitated flow and cavitation bubble formation to improve drug propagation and uptake into the vasculature.
	Brisken discloses that the catheter may embody configurations (see e.g. Fig. 4) wherein the probe/piezo (20) is provided as a plurality of radially directed probes/piezos. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide each of these plurality of circumferentially spaced apart as multi-channeled piezo-electric patches wherein the channel pairs are out of phase with one another, as disclosed by Lo, thereby creating radial vortexes circumferentially about the catheter to treat circumferential lesions/obstructions.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,210,393 (“Brisken”) in view of U.S. Patent No. 5,957,882 (“Nita”) and U.S. Publication No. 2018/0071505 (“Lo”) as applied above, and further in view of U.S. Patent No. 6,024,718 (“Chen”)
.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/02/2022